Citation Nr: 0608982	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania





THE ISSUE

Entitlement to service connection for bilateral hearing loss.





ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971 and January 1991 to March 1991 and periods of 
unverified active duty training and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim for 
service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

Review of the veteran's service medical records shows that in 
May 1981, during his entrance examination, it was shown that 
the veteran had a high frequency bilateral hearing loss at 
the 4000 Hz acuity level.  The veteran asserts that during a 
two-year period beginning in May 1981, he was exposed to loud 
noise.  At the time of that enlistment, on a Report of 
Medical History, he gave his occupation as a "physical 
scientist".  The veteran's June 1996 Report of Medical 
Examination shows a high frequency hearing loss in the right 
ear beginning at the 3000 Hz acuity level, and a high 
frequency hearing loss in the left ear beginning at the 4000 
Hz acuity level.  The Board notes that the veteran's hearing 
loss increased in severity from May 1981 to June 1996; 
however, there has been no determination whether the 
veteran's increase in hearing loss is due to acoustic trauma 
while in service or due to the normal progression of a 
preexisting hearing loss disability.  Therefore, the RO 
should afford the veteran a VA examination to determine 
whether his current hearing loss disability was incurred in 
or aggravated by his military service.

In addition, there is no indication in the record of the 
veteran's military occupational specialty (MOS) while in the 
service or whether he was exposed to acoustic trauma while in 
the service.  The veteran's civilian occupation between his 
first and second periods of service was as a physical 
scientist.  He has also described himself as an environmental 
engineer and an engineer.  However, there is no indication as 
to the degree of noise exposure he received in those 
occupations.  Therefore, the RO should attempt to obtain the 
veteran's service personnel records for any periods of active 
duty, active duty for training, or inactive duty for training 
to determine his MOS or any exposure to acoustic trauma.

Further, the veteran's periods of active duty for training 
and inactive duty for training have not been verified.  
Therefore, the RO should verify the exact dates of the 
veteran's periods of active duty for training and inactive 
duty for training.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should verify the veteran's 
exact dates of active duty for training, 
inactive duty for training, and active 
duty.  A list of the correct dates should 
be associated with the claims folder.

3.  All attempts should be made to obtain 
the veteran's service personnel records 
for all periods of active duty, active 
duty for training, and inactive duty for 
training, which includes the veteran's 
military occupational specialty (MOS).

4.  The veteran should be contacted and 
requested to provide the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
at any time since 1981.  The veteran 
should be requested to provide the names, 
addresses and dates of employment for all 
civilian employers since 1981.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Regarding employers, the RO is 
to obtain from them any hearing tests 
conducted in conjunction with the 
veteran's employment.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
bilateral hearing loss.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to obtain from the veteran a 
social and industrial history from the 
veteran regarding any noise exposure both 
prior and subsequent to his periods of 
active service, active duty for training, 
and inactive duty for training.  Noise 
exposure as a physical scientist, 
environmental engineer and engineer 
(civilian occupations) should likewise be 
ascertained.  Based upon the examination 
results and the review of the claims 
folder, the examiner should answer the 
following questions relating to any 
bilateral hearing loss:

Is it at least as likely as not that the 
veteran's bilateral hearing loss 
initially manifested during his periods 
of active service, active duty for 
training, or inactive duty for training?

With respect to any manifestations of 
hearing loss found to be present in 
service, did the manifestations clearly 
and unmistakably exist prior to the 
veteran's entrance onto active duty, 
active duty for training, or inactive 
duty for training?  

With respect to any manifestations of 
hearing loss that the examiner believes 
existed prior to the veteran's entrance 
onto active duty, active duty for 
training, or inactive duty for training, 
is there clear and unmistakable evidence 
that the preexisting bilateral hearing 
loss was not aggravated in service beyond 
that which would be due to the natural 
progression of the disease.  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

